Filed 8/29/22 P. v. Coats CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C095895

           v.                                                                    (Super. Ct. No. CRF2101938)

 JOSEPH JAMES COATS,

                    Defendant and Appellant.




         Appointed counsel for defendant Joseph James Coats asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant started molesting his stepdaughter when she was eight or nine years old
and continued until she turned 18. Defendant would enter the stepdaughter’s bedroom at
night and touch her breasts and vagina. On several occasions, defendant masturbated
while touching the stepdaughter. He also digitally penetrated and orally copulated her.



                                                             1
Defendant threatened the stepdaughter that if she told her mother about the abuse, they
would become homeless. The abuse stopped when a friend moved into the family’s
residence.
       The stepdaughter eventually told her mother about the molestation, and her mother
made defendant move out. After seeing a social media post of defendant living with his
new girlfriend and two little girls, the stepdaughter became concerned about the safety of
the girls and reported defendant to the police.
       The People charged defendant with aggravated sexual assault of a child (Pen.
Code, §§ 269, subd. (a), 289, subd. (a)) and continuous sexual abuse of a child under the
age of 14 (Pen. Code, § 288.5, subd. (a)). Defendant entered an open plea of no contest
to the continuous sexual abuse charge. The parties stipulated that the police report
constituted the factual basis for defendant’s plea.
       Although the People sought the upper term of 16 years and defendant argued
for the low term of six years, the trial court sentenced defendant to the middle term of
12 years. It dismissed the remaining count and ordered defendant to pay a $1000
restitution fine, a $1,000 parole revocation fine, a $40 court operations assessment, a $30
conviction assessment, and a $1,200 sex offender fine. In addition, the trial court ordered
defendant to submit to AIDS testing and to register as a sex offender. The trial court
initially awarded defendant 105 days of presentence credit, but later corrected that to
133 days.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.



                                              2
      Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
      The judgment is affirmed.



                                                   /S/
                                                MAURO, Acting P. J.



We concur:



   /S/
DUARTE, J.



    /S/
HOCH, J.




                                            3